Case 8:19-cv-01533-DSF-E Document 53 Filed 11/17/20 Page 1 of 1 Page ID #:1617

                                                                          JS-6


                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




   ROGER CAMPBELL and                     SACV 19-1105 DSF (Ex)
   GILLIAN SCHAADT,                       SACV 19-1533 DSF (Ex)
          Plaintiffs,
                                          JUDGMENT
                    v.

   FIRST AMERICAN FINANICAL
   CORP., et al.,
           Defendants.



      The Court having granted Plaintiffs’ request for dismissal with
   prejudice after granting a motion to compel arbitration,

      IT IS ORDERED AND ADJUDGED that Plaintiffs take nothing,
   that the action be dismissed with prejudice, and that Defendants
   recover costs of suit pursuant to a bill of costs filed in accordance with
   28 U.S.C. § 1920.



   Date: November 17, 2020               ___________________________
                                         Dale S. Fischer
                                         United States District Judge
